Case 1:20-cv-03053-RLY-MJD Document 1-1 Filed 11/20/20 Page 1 of 16 PageID #: 5




                  EXHIBIT A
       STATE COURT RECORD:
          DOCKET SHEET
            COMPLAINT
      APPEARANCE OF C. MYERS
   SUMMONS TO REGISTERED AGENT
         SUMMONS TO CEO
Summary - MyCase                                                         Page 1 of 2
  Case 1:20-cv-03053-RLY-MJD Document 1-1 Filed 11/20/20 Page 2 of 16 PageID #: 6


                           This is not the official court record. Official records of court proceedings may only be
                           obtained directly from the court maintaining a particular record.


  Robbie McCain-Ficklin v. Premier Care of Indiana, Inc.
  Case Number               49D12-2010-CT-035427

  Court                     Marion Superior Court, Civil Division 12

  Type                      CT - Civil Tort

  Filed                     10/07/2020

  Status                    10/07/2020 , Pending (active)


  Parties to the Case
  Defendant Premier Care of Indiana, Inc.
      Address                 9449 N. 90th Street
                              Scottsdale, AZ 85258

  Plaintiff     McCain-Ficklin, Robbie
      Attorney                Christopher Carson Myers
                              #1004302, Lead, Retained
                              809 South Calhoun Street
                              Suite 400
                              Fort Wayne, IN 46802-0000
                              260-424-0600(W)

      Attorney                Ilene Marie Smith
                              #2281802, Retained
                              809 S Calhoun ST
                              STE 400
                              Fort Wayne, IN 46802
                              260-424-0600(W)


  Chronological Case Summary
  10/07/2020 Case Opened as a New Filing

  10/07/2020       Complaint/Equivalent Pleading Filed
               Complaint

               Filed By:              McCain-Ficklin, Robbie
               File Stamp:            10/07/2020

  10/07/2020       Appearance Filed
               Appearance

               For Party:             McCain-Ficklin, Robbie
               File Stamp:            10/07/2020

  10/07/2020       Subpoena/Summons Filed
               Summons

               Filed By:              McCain-Ficklin, Robbie
               File Stamp:            10/07/2020




https://public.courts.in.gov/mycase/                                                                                  11/20/2020
Summary - MyCase                                                         Page 2 of 2
  Case 1:20-cv-03053-RLY-MJD Document 1-1 Filed 11/20/20 Page 3 of 16 PageID #: 7


   10/07/2020          Subpoena/Summons Filed
                 Summons

                 Filed By:              McCain-Ficklin, Robbie
                 File Stamp:            10/07/2020


  Financial Information
  * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
    balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
    balances shown, please contact the Clerk’s Office.

  McCain-Ficklin, Robbie
  Plaintiff

              Balance Due (as of 11/20/2020)
              0.00

              Charge Summary
                Description                                                          Amount            Credit           Payment
                Court Costs and Filing Fees                                          157.00            0.00             157.00

              Transaction Summary
                Date               Description                                       Amount
                10/07/2020         Transaction Assessment                            157.00
                10/07/2020         Electronic Payment                                (157.00)



                             This is not the official court record. Official records of court proceedings may only be
                             obtained directly from the court maintaining a particular record.




https://public.courts.in.gov/mycase/                                                                                         11/20/2020
Case 1:20-cv-03053-RLY-MJD Document 1-1 Filed 11/20/20 Page 4 of 16 PageID #: 8
Case 1:20-cv-03053-RLY-MJD Document 1-1 Filed 11/20/20 Page 5 of 16 PageID #: 9
Case 1:20-cv-03053-RLY-MJD Document 1-1 Filed 11/20/20 Page 6 of 16 PageID #: 10
Case 1:20-cv-03053-RLY-MJD Document 1-1 Filed 11/20/20 Page 7 of 16 PageID #: 11
Case 1:20-cv-03053-RLY-MJD Document 1-1 Filed 11/20/20 Page 8 of 16 PageID #: 12
Case 1:20-cv-03053-RLY-MJD Document 1-1 Filed 11/20/20 Page 9 of 16 PageID #: 13
Case 1:20-cv-03053-RLY-MJD Document 1-1 Filed 11/20/20 Page 10 of 16 PageID #: 14
Case 1:20-cv-03053-RLY-MJD Document 1-1 Filed 11/20/20 Page 11 of 16 PageID #: 15
      Case 1:20-cv-03053-RLY-MJD Document  1-1
                                  49D1 2-201    Filed 11/20/20 Page 12 of 16 PageID
                                             0-CT-035427                             #:10/7/2020
                                                                                 Filed: 16       3:35 PM
                                                                                                                                                         CI   k
                                                         Marion Superior Court,   Civil Division   12                                 Marion County,   Indiaer:a


STATE OF INDIANA                       )                                  IN    THE MARION SUPERIOR COURT
                                       )            SS:
COUNTY OF MARION                       )                                  CAUSE NO.

ROBBIE MCCAIN—FICKLIN,                                           )

                                                                 )

          Plaintiff,                                             )

                                                                 )

          V.                                                     )

                                                                 )

PREMIER CARE OF INDIANA, INC,                                    )

                                                                 )

          Defendant.                                             )




                                                   APPEARANCE IN A CIVIL CASE

Party Classiﬁcation:                   Initiating            X            Responding                        Intervening


1.        The undersigned attorney and             all   attorneys listed   on    this   form now appear        in this case for the following

party member(s): Plaintiff, Robbie McCain-Ficklin.


2.        Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case information as
required   by Trial Rules 3.1 and 77(B) is as follows:

              CHRISTOPHER C. MYERS & ASSOCIATES
          Name:          Christopher C. Myers                               10043-02 Attorney Number:
          Name:          Ilene   M. Smith                                            Attorney Number:
                                                                            228 1 8-02
          Address: 809 S. Calhoun Street. Suite 400     Phone:   (260) 424—0600
                  Fort Wayne, IN 46802                  FAX:     (260) 424-07 12
          E-Mail Address: cmvers@mvers—law.com; ismith@mvers—law.com


3.            There are other party members: Yes                          N0         X
4.        Ifﬁrst initiatingpartyﬁling this case, the Clerk                 is   requested to assign this case the following Case
          Type under Administrative Rule                 8(b)(3):


                                       FAX at the above noted number:                    Yes        X                No

                                                    _
5.        Iwill accept service by


6.        There are related cases           Yes                      No         X        (ifyes, list    0n continuation page)

7.        This has been served on          all   other parties.      Certiﬁcate of Service          is   attached:   Yes   _     N0     X
8.        Additional information required by local rule:



/s/   Christopher C. Mvers


/s/   Ilene   M. Smith
Case 1:20-cv-03053-RLY-MJD Document 1-1 Filed 11/20/20 Page 13 of 16 PageID #: 17
Case 1:20-cv-03053-RLY-MJD Document 1-1 Filed 11/20/20 Page 14 of 16 PageID #: 18
      Case
STATE 0F   1:20-cv-03053-RLY-MJD Document
         INDIANA                  49m 2'2011-1 Filed 11/20/20 Page
                                             O'CTﬂﬁhARION       SUPERIOR   PageID #:10mm”
                                                                   15 of 16cough”:   19   3:33:31
                                                               Marion Superior Court, cwnlgggi@ﬂ-§,                                               Marion County, Indiana
                                                                                                      County Building
COUNTY OF MARION                                                                         400 East Washington Street
                                                                                         Indianapolis, Indiana 46204-3381
                                                                                         Telephone: (3 17) 327-4740

 ROBBIE MCCAIN-FICKLIN                                                                   Case Number:
                     Plaintiff

vs                                                                                   SUMMONS
 PREMIER CARE OF INDIANA,                        INC.
                     Defendant



TO:       Nicholas Stavros,         CEO
          Premier Care 0f Indiana, Inc.
          9449 N.     90th Street, Suite       212
          Scottsdale,     AZ     85258




You have been     sued by the person(s) named above. The claim made against you is attached to this summons; please examine                          all   pages
carefully.    The “X” marked below indicates the time limit you have t0 FILE YOUR ANSWER.

  XX         Certiﬁed Mail             You or your   attorney must ﬁle a written answer to the claim within          TWENTY—THREE (23) DAYS,
                                 commencing    the day after   you receive   this   summons, or judgment may be entered against you             as claimed.


             Personal Service      You 0r your    attorney   must ﬁle a written answer t0 the claim Within TWENTY-THREE (23) DAYS,
                                 commencing    the day after  you receive this summons, or judgment may be entered against you as claimed.

Your answer  is considered ﬁled the day it is received in the ofﬁce 0f the Clerk 0f the Marion Superior Court, Marion County Courthouse,

Indianapolis, Indiana, 46204. The method you choose to deliver your answer to the Clerk’s Ofﬁce is up to you; however, you should be able
to prove you ﬁled the answer.  If you wish t0 ﬁle a claim against another party associated with this case, you must state it in your written
answer.

If you are required to appear, the date, time     and location will be shown on an attached Notice of Hearing form.                    IF   YOU FAIL TO APPEAR,
A JUDGMENT MAY BE ENTERED AGAINST YOU.
                                                                                         L
         10/7/2020
                                                                                         / h.     (L
                                                                                                 :3.-
                                                                                                       El"(Lu ¢
                                                                                                                                   a
Dated:                                                                                     y                    Z}
                                                                                     CLERK OF THE MARION CIRCUIT AND SUPERIOR COURTS
Christopher C. Myers (PLAINTIFF)
Attorney / Party Preparing Summons (Party Represented)                                          (Seal)


809 South Calhoun      Street, Suite   400
Street Address


Fort   Wayne, IN 46802
City, State, ZipCode

(260) 424-0600                         10043-02
Telephone Number                          Attorney   Number

                                                                   MANNER OF SERVICE
                                                        (To be completed by Party Preparing Summons)
SHERIFF       shall serve this   Summons     as follows:                           OTHER manner of service:
             personal service                                                                X           attorney to serve
             leaving a copy at dwelling 0r place of employment                                           private process server,
                                                                                                         other (descn'be in particular and note Trial Rule)
CLERK shall serve this Summons as follows:
              regular mail
              certiﬁed mail
              publication



                                                                                                                                                08/2000    sum (CLK 298,fb)
                  Case 1:20-cv-03053-RLY-MJD Document 1-1 Filed 11/20/20 Page 16 of 16 PageID #: 20


CERTIFIED MAIL
I        certify, as indicated in the date issued ﬁeld, that a copy of
    hereby                                                                                                  hereby certify that service by registered/certiﬁed mail at
                                                                                                            I

thisdocument was sent t0 the named person(s) at the address(es)                                             Indianapolis, Indiana,was attempted as required by law t0 the
furnished, by registered/certiﬁed mail at Indianapolis, Indiana,                                           person and address stated 0n the return receipt attached; and that
return receipt requested.                                                                                  service D was D was not made, according to the information
                                                                                                            contained therein.



Date Issued:                                                                                     Date Issued:




Clerk of the Marion Circuit and Superior Courts                                                             Clerk of the Marion Circuit and Superior Courts

ADMISSION OF SERVICE
I   received a copy 0f this             Summons 0n this         date                                  and   at this location:




                                     Signature of Party                                                               Relationship (if not Within   named person)

RETURN OF SERVICE BY SHERIFF OR OTHER OFFICER
Enter the alphabetical                letter in the   space provided t0 indicate the type of service.

I   served a copy of this              Summons        as specified:             (



                 READING / delivering a copy (A) to the Within named party;
                 LEAVING A COPY for the within named party
                                            (B) with the spouse, named:                                     (E) with a secretary, named:
                                            (C) With a relative, named:                                     (F) with the attorney, named:
                                            (D)   at the residence, located at:                             (H) with this person (other-specify):
                                            (E) with the employer, named:


                 Specify       name of person, work          supervisor, place of business, 0r location           where copy was   left.




                 and    (if   applicable)   by sending a copy 0f this document by          ﬁrst-class mail to the last    known address    of the within   named person   as indicated:




                 Last      known     address 0f person      named      in the   document   (or   Change of Address)

I   did   n_0t   serve a copy 0f this       Summons        because:   (



(I)              The party was NOT FOUND               /   NO SUCH ADDRESS.                                 (R)           was on VACATION.
                                                                                                                  the party
(J)              thedocument EXPIRED.                                                                       (S)           was NOT FOUND / VACANT.
                                                                                                                  the party
(K)              the partyAVOIDED service.                                                                  (T)           was NOT FOUND / MOVED.
                                                                                                                  the party
(L)              the partyREFUSED service.                                                                  (U) the party was NOT FOUND IN THIS BAILIWICK.
(M)              the partywas NO LONGER EMPLOYED at the address.                                            (V)   INSUFFICIENT ADDRESS OR INFORMATION WAS GIVEN.
(N)              the document was RETURNED by the authority of the Plaintiff.                               (W) they   are NO LONGER IN BUSINESS.
(O)              the party     is   DECEASED.                                                               (X)   several attempts were made / UNABLE TO SERVE.
(P)              the party   was UNKNOWN AT THAT ADDRESS.                                                   (Y) of the following reason (OTHER-specify):
(Q)              the   party was on SICK LEAVE / LAY OFF.



I   AFFIRM, UNDER THE PENALTY OF PERJURY, THAT THE FOREGOING REPRESENTATIONS ARE TRUE.


Date Served            /   Attempted                              Time Served / Attempted                   Signature 0f Sheriff 0f Martion County, Indiana (0r other ofﬁcer)


                                                                                                     By:
(Printed         Name       of Process Server)                                                              Signature of Process Server




                                                                                                                                                                08/2000   sum (CLK 298,fb)
